Citation Nr: 1505895	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-28 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include post traumatic stress disorder (PTSD), anxiety disorder, depressive disorder, and alcohol treatment.    

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a bilateral knee disability.   

5.  Entitlement to service connection for a low back disability.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from January 1987 to April 1990.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated in September 2011 and June 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

The issue of service connection for a psychiatric disorder to include PTSD, anxiety disorder, depressive disorder, and alcohol treatment is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability in either ear for VA purposes.  

2.  The Veteran is not shown to have had tinnitus during the course of his appeal. 

3.  The evidence of record makes it less likely than not that the Veteran's current bilateral knee disability diagnosed as chondromalacia of the knees is related to disease or injury or other event in active service. 

4.  The Veteran does not have a current low back disability and the evidence of record makes it less likely than not that the Veteran's current low back pain is related to disease or injury or other event in active service. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014). 

2.  The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for the establishment of service connection for a bilateral knee disability to include chondromalacia patella are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

4.  The criteria for the establishment of service connection for a low back disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claims.  The RO provided notice letters to the Veteran in June 2011 and April 2012, prior to the initial adjudication of the claims.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claims at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims being decided herein, and the duty to assist requirements have been satisfied.  VA treatment records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  The Veteran did not identify any treatment for the claimed hearing loss, tinnitus, knee, and low back disabilities.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

VA provided an examination in August 2011 to obtain medical evidence as to the nature and likely etiology of the claimed bilateral knee disability.  The examination and medical opinion are adequate because a medical professional performed the examination and issued medical opinion based on review of claims file, solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner provided a medical opinion as to the nature and etiology of the claimed disability and whether the disability was related to active service.  Neither the Veteran nor his representative has challenged the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

While a VA medical opinion was not provided in this case with regard to the issues of hearing loss, tinnitus, and a low back disability, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion, that he has tinnitus, hearing loss for VA purposes, or a chronic back disability.  As such, the Veteran's sole assertion that he wants service connection for tinnitus, hearing loss and back disabilities is insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. 

2.  Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, arthritis and a disease of the nervous system, namely sensorineural hearing loss, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.



3.  Analysis: Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that he has hearing loss and tinnitus that is related to loud noise on shipboard.  See the Veteran's January 2012 statement.  Service records show that the Veteran served with the U.S. Coast Guard.  The Veteran's noise exposure in service is conceded by the Board. 

However, military noise exposure alone is not considered to be a disability; rather, the noise exposure must result in a hearing loss disability or tinnitus.

Here, the record is absent any competent evidence to establish that Veteran has a sensorineural hearing loss "disability" in either ear that meets the criteria of 38 C.F.R. § 3.385 or current that he has tinnitus.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not have bilateral hearing loss or tinnitus in service.  

Service treatment records are negative for any complaints, diagnoses, or treatment of hearing loss or tinnitus.  Audiograms performed during service in August 1986 and March 1990 show hearing loss within normal ranges during service, and do not reflect threshold shifts (worsening) during service.  The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Enlistment examination in August 1986 and separation examination in March 1990 indicate that examination of the ears was normal.  

While the Veteran has asserted that he wants service connection for bilateral hearing loss, he has provided little in the way of testimony to explain why such a benefit would be warranted.  As noted, the Veteran declined to testify at either a Board or RO hearing.  His statements have also been limited.  He has asserted that he was exposed to noise in service, but such exposure is conceded.  His only other comment on this claim was a broad directive to see his service treatment records.  However, as discussed, the Veteran's service treatment records fail to show either hearing loss for VA purposes or tinnitus. 

As such, at separation, the Veteran's hearing was shown to be normal, and following service, the record does not contain the results of any audiometric testing showing that the Veteran had met the criteria of 38 C.F.R. § 3.385.  Service connection for hearing loss shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  See Hensley, 5 Vet. App. at 158.  

The record does not contain any competent evidence that shows that the Veteran has current tinnitus.  Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, as with hearing loss, the Veteran merely directed VA to consider his service treatment records.  Yet, the service treatment records do not show the presence of tinnitus.  The Veteran has not described when he began experiencing symptoms of tinnitus, the duration of such symptoms, the intensity of symptoms, or even why he believes he has tinnitus.

To this end, the Veteran has not submitted or identified evidence of a current diagnosis of or treatment for either bilateral hearing loss or tinnitus.  He has not provided any lay evidence as to current hearing loss or tinnitus symptoms but has only made general assertions that he has these disabilities.  However, the Board finds that the Veteran, as a layperson, is not competent to render a medical diagnosis, such as establishing that he has hearing loss.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to a specific diagnosis of hearing loss falls outside the realm of common knowledge of a lay person.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay persons not competent to diagnose complex medical conditions such as cancer).  The question of a medical diagnosis involves a complex medical issue and medical testing including audiometric testing.  It is not shown that the Veteran has such expertise to perform such testing and render a medical diagnosis.

The Board finds that the weight of the evidence does not establish current diagnosis or objective findings of current bilateral hearing loss or tinnitus.  The Veteran has not submitted or identified evidence of a current diagnosis of the claimed disabilities.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, on this record, the evidence is found to preponderate against the claim that the Veteran has either bilateral hearing loss or tinnitus.  The preponderance of the evidence establishes that the Veteran does not have a current diagnosis of these disabilities.  Accordingly, the claims of service connection for bilateral hearing loss and tinnitus are denied.

4.  Analysis: Service Connection for Bilateral Knee Disability and a Low Back Disability.  

The Veteran contends that he has disabilities of the knees and low back that are related to active service.  He asserts that he has a bilateral knee disability due to the strain of carrying heavy loads onboard ship and he has a low back disability due to carrying heavy loads and lifting onboard ship.  See the January 2012 statement. 

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current bilateral knee disability currently diagnosed as chondromalacia patella did not manifest in service and is not otherwise related to active service.  The Board finds the weight of the competent and credible evidence shows that the Veteran does not have a diagnosis of a low back disability and while he has experienced low back pain, it first manifested after service separation and VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability. 

The service treatment records do not document diagnoses of a bilateral knee disability or a low back disability.  The March 1990 discharge examination indicates that the Veteran reported having swollen and painful joints and the examiner noted that the Veteran had sore joints secondary to physical activity and musculoskeletal chest pain with weightlifting.  The Veteran also reported having recurrent back pain.  However, physical examination of the spine and lower extremities was normal.  That is, no back or knee disability was diagnosed at the separation physical. The Board notes that upon enlistment examination in August 1986, the Veteran had also reported having swollen and painful joints and the examiner noted that he had a sport injury.  The Veteran separated in April 1990.  

There is no evidence of arthritis of the knees or lumbar spine so presumptive service connection for a chronic disease under §§ 3.303(a) and 3.309(b) is not warranted.  See the VA x-ray reports dated in December 2005 and August 2011, which showed normal knees and back.  

The weight of the competent and credible evidence establishes that the Veteran's claimed knee disabilities first manifested many years after service separation and are not related to active service.  For example, in an August 2005 VA treatment record, it was noted that the Veteran's weight had increased by 50 pounds since service and he had developed knee pain.  Similarly, at his VA knee examination in August 2011, the Veteran indicated that his condition had existed since 2003, that is more than a decade after he separated from active duty.  Physical examination of the knees shows full range of motion of each knee.  The Veteran walked with a normal gait.  There were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, mal-alignment, drainage, subluxation, or guarding of movement.  There was evidence of crepitus on examination.  After review of the claims file and examination of the Veteran, the VA examiner determined that the claimed knee disability was chondromalacia patella of the left and right knees manifested by crepitus.  The VA examiner opined that the bilateral knee disability was not related to active service.  The VA examiner noted that the service treatment records did not document any evidence of knee pathology or complaints and there was no ongoing treatment of knee pathology.  

The Board finds the 2011 VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA physician reviewed the claims folder including the service treatment records and the Veteran's medical history, considered the Veteran's report of symptoms, and examined the Veteran before rendering the medical opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The medical opinion is based on sufficient facts and data.  In Nieves-Rodriguez, 22 Vet. App. 295, the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Such factors are readily apparent in the 2011 medical opinion.

The Veteran has made general assertions that the claimed knee disabilities are related to active service.  As noted, the Veteran, as a lay person, is competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of a knee disability falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  The Board finds that the Veteran's lay statements are outweighed by the VA medical opinion dated in August 2011.  

Regarding the claimed low back disability, as noted, the Veteran reported having recurrent back pain upon separation examination in March 1990.  However, physical examination of the spine was normal.  A diagnosis was not made.  The Veteran separated from service in April 1990.  The post service treatment records show that the Veteran sought treatment at VA for low back pain in August 2005.  He reported having chronic low back pain for years.  He reported that he did play football, he bounced around on boats in the Coast Guard, and he was in two motor vehicle accidents in the past.  It was noted that he had a 50 pound weight gain.  Examination of the spine was normal.  The assessment was back pain.  X-ray examination of the lumbar spine was unremarkable.  Such a lengthy time interval between service and the earliest post service clinical documentation of the symptoms or disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  

The Veteran has made general lay assertions that he has a back disability as a result of his active service.  The Veteran, as a layperson, is not competent to diagnose a back disability.  There is no evidence that the Veteran has medical expertise.  An opinion of etiology would require knowledge of the complexities of the musculoskeletal system and the various causes of back pain and would involve objective clinical testing that the Veteran is not competent to perform.  See Kahana, 24 Vet. App. at 435.  The Veteran has not provided or identified any medical evidence to support his contentions of medical nexus.    

The weight of the competent and credible evidence establishes that the Veteran's current bilateral knee disability diagnosed as chondromalacia patella and the low back pain first manifested after service separation and are not caused by an in-service event or injury, and are not related to active service.  The weight of the competent and credible evidence establishes that the Veteran does not have a current diagnosis of a back disability.  The Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claims for service connection for a bilateral knee disability and a low back disability and the claims must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for a bilateral knee disability to include chondromalacia patella is denied.  

Service connection for a low back disability is denied.  


REMAND

The Veteran identified treatment for the claimed depression, alcohol use, and anxiety and submitted authorizations to VA in January 2014.  Such records have not been obtained.  

VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for benefits.  38 U.S.C.A. § 5103A(a)(1) (West 2014).  As part of the duty to assist, VA shall make reasonable efforts to obtain relevant records including private records that the claimant adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Request copies of all pertinent clinical records from Milwood Hospital and St. Anthony Hospital, and incorporate any such records with the Veteran's claims file. 

2.  After completing all indicated development, readjudicate the claim for service connection for a psychiatric disorder to include PTSD, a depressive disorder, anxiety disorder, and alcohol use in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should provide the appellant and her representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


